         Case 1:19-cv-11076-FDS Document 19 Filed 06/20/19 Page 1 of 2


                            UNITED STATES DIASTRICT COURT
                             DISTRICT OF MASSACHUSETTS



                                 )
PAUL JONES,                      )
                                 )
      Plaintiff,                 )
                                 )
v.                               )
                                 )
DOLAN CONNLY, P.C., JAMES W.     )                         Case No. 19-cv-11076-FDS
DOLAN, BARBARA D. CONNLY,        )
KATHLEEN ALLEN, DAVID A.         )
MARSOCCI, CINDY SILVA, BANK OF )
NEW YORK MELLON, GREGORY A.      )
CONNLY, ORLANS, P.C., LINDA      )
ORLANS, ALISON ORLANS, JANE DOE, )
AND JOHN DOE, SELECT PORTFOLIO )
SERVICING, INC.,                 )
                                 )
      Defendants.                )
                                 )


         DEFENDANTS, DOLAN CONNLY, P.C., JAMES W. DOLAN,
      BARBARA D. CONNLY, KATHLEEN ALLEN, DAVID A. MARSOCCI
and GREGORY A. CONNLY’S, MOTION TO DISMISS COMPLAINT UNDER 12(b)(6)

       NOW COME the named six (6) Defendants, Dolan Connly, P.C., James W. Dolan,

Barbara D. Connly, David A. Marsocci and Gregory A. Connly, and move for an Order,

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, to dismiss the Complaint, with

prejudice, together with such further relief as the Court may deem just and proper. As grounds

in support hereof, the Defendants file the attached Memorandum of Law.
         Case 1:19-cv-11076-FDS Document 19 Filed 06/20/19 Page 2 of 2

Dated: June 20, 2019                        Respectfully Submitted,

                                            The Defendants,
                                            DOLAN CONNLY, P.C., JAMES W.
                                            DOLAN, BARBARA D. CONNLY,
                                            KATHLEEN. ALLEN, DAVID A.
                                            MARSOCCI, AND GREGORY A.
                                            CONNLY,
                                            By their Attorney,


                                            /s/ David A. Marsocci
                                            David A. Marsocci, Esq.
                                            Dolan Connly, P.C.
                                            BBO# 629249
                                            50 Redfield Street, Suite 202
                                            Boston, MA 02122
                                            (617) 265-3100
                                            dmarsocci@dolanconnly.com
Dated: June 20, 2019




                                    Certificate of Service

I, David A. Marsocci, Esq., hereby certify that a true copy of the above document was served
upon the following parties by first class on this the 20th day of June, 2019.

       Paul Jones
       572 Park Street
       Stoughton, MA 02072
                                           /s/ David A. Marsocci
                                           David A. Marsocci
                                           Counsel for Defendants
